In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00056-CV




       IN THE MATTER OF J.F.B., A JUVENILE




          On Appeal from the 8th District Court
               Hopkins County, Texas
                Trial Court No. J01782




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                               MEMORANDUM OPINION

       On July 26, 2022, the trial court, sitting as a juvenile court, signed an order waiving its

jurisdiction over this case and transferring the matter to a district court pursuant to Section

54.02(j) of the Texas Family Code. See TEX. FAM. CODE ANN. § 54.02(j). J.F.B. filed a timely

notice of appeal on August 2, 2022, and on August 9, 2022, the trial court entered an order

appointing counsel to represent J.F.B. on appeal. Then, on September 1, 2022, the trial court

clerk filed a supplemental record that contained a waiver of appeal signed by J.F.B. and Rachel

Flatt, J.F.B.’s trial counsel. That waiver was not dated, but the “filed” stamp from the district

clerk’s office is dated August 31, 2022. The waiver states:

       Comes now the defendant, joined byher [sic] counsel, in writing and in open court
       and waives and gives up the right to file and the time allowed to file and the right
       for a court-appointed attorney to file a Motion for New Trial, Motion for Arrest of
       Judgment, or Notice of Appeal.

       Section 51.09 of the Texas Family Code provides for a valid waiver of a child’s right of

appeal as follows:

              Unless a contrary intent clearly appears elsewhere in this title, any right
       granted to a child by this title or by the constitution or laws of this state or the
       United States may be waived in proceedings under this title if:

               (1)    the waiver is made by the child and the attorney for the child;

              (2)     the child and the attorney waiving the right are informed of and
       understand the right and the possible consequences of waiving it;

               (3)    the waiver is voluntary; and

              (4)     the waiver is made in writing or in court proceedings that are
       recorded.

TEX. FAM. CODE ANN. § 51.09.
                                                2
       Because it appeared to this Court that J.F.B.’s waiver of her right of appeal may have

deprived this Court of jurisdiction over this attempted appeal, we informed J.F.B., through

counsel, of the apparent defect in our jurisdiction over this appeal and afforded her an

opportunity to respond and, if possible, cure such defect. Counsel responded to our letter and

stated that she learned from trial counsel that J.F.B. voluntarily waived her right to appeal the

transfer order upon the advice of trial counsel in the midst of ongoing plea negotiations in adult

criminal court. Trial counsel advised J.F.B. (who is now twenty-six years old) regarding her

right to appeal the transfer order and the possible consequences of waiving that appeal. As a

result, counsel is of the opinion that J.F.B. validly waived her right to appeal the transfer order

pursuant to Section 51.09 of the Texas Family Code and that this Court is without jurisdiction to

hear the appeal. We agree with counsel’s assessment.

       Because J.F.B. has no right of appeal as a result of her explicit, written waiver of that

right in accordance with Section 51.09 of the Texas Family Code, we dismiss this appeal for

want of jurisdiction.




                                             Charles van Cleef
                                             Justice

Date Submitted:         September 13, 2022
Date Decided:           September 14, 2022




                                                3